Appeal by each defendant from a judgment of the former County Court, Kings County, rendered May 1, 1961 after a jury trial, convicting him of robbery and grand larceny, both in the first degree, and of assault in the second degree; and imposing sentence. Judgment as to both defendants affirmed. In our opinion, the amendment to section 275-b of the Code of Criminal Procedure (L. 1961, ch. 687), effective July 1, 1961, cannot be retroactively applied, where, as here, defendants were *824indicted, tried and sentenced before its effective date. Moreover, “such construction does not deny [to the defdndants here] due process of law or the equal protection of the law” (People v. Blume, 12 N Y 2d 705, 706). Beldock, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.